DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 6 July 2022 has been entered. Claim(s) 1-5 is/are pending in this application and examined herein. Claims 1-2 are amended. Claims 3-5 are new.

Claim Objections
Claim 1 is objected to because of the following informalities:  
“a first melting the titanium material” should read “a first melting of the titanium material”
“a second melting the titanium material” should read “a second melting of the titanium material”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the titanium material has a titanium content of 45 mass% or higher". The limitation is indefinite as while the term “titanium material” has antecedent basis in claim 1, it is unclear at what point of the process the titanium material is required to have a titanium content of 45% mass or greater, as different compounds are added and removed from the material throughout claim 1. See also Table 1 at page 13 of the Specification which discloses varying amounts of hydrogen density (mass%) in the titanium material examples, which would in turn affect the mass% of titanium in the materials. Clarification and/or correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deoxidation of Titanium alloy using hydrogen, hereinafter Deoxidation of Titanium in view of Volas et al. (US-6019812-A), hereinafter Volas.
Regarding claim 1, Deoxidation of Titanium teaches Ti64 alloy is deoxidized by melting in a furnace under an atmosphere of Ar and 10% H2 (method for refining a titanium material, in which oxygen contained in a titanium material made of a titanium alloy is removed, a first melting the titanium material under a noble gas atmosphere containing 5 to 70 vol% of hydrogen, wherein the first melting step is carried out at least once; §2, paragraph 1). Deoxidation of Titanium further teaches that hydrogen reacts with oxygen in the titanium to form water vapor, and that hydrogen left in the titanium can be removed easily by vacuum heat treatment, indicating that hydrogen is present in the titanium alloy (§3.1, last paragraph), reading on introducing hydrogen into a melt of the titanium material. Deoxidation of Titanium further teaches that water molecules are generated because of reaction of oxygen in a gas–liquid boundary with the H2 gas introduced into the titanium alloy. Deoxidation of Titanium teaches hydrogen may be removed easily following melting (Abstract, §3.1 paragraph 7), but the does not teach a second melting step.
Volas teaches a subatmospheric plasma cold hearth melting process (Title), where titanium alloy is treated by a plasma cold hearth melting process (Col. 2 lines 22-33) under a helium gas atmosphere (under a noble gas atmosphere containing lower than 5 vol% of hydrogen; Col. 2 lines 34-37). Volas further teaches that hydrogen is usually present in the 200 to 800 ppm range during the melting, being constantly evolved from the melting titanium (Col. 5 lines 6-8), and that a gas recycling system is used to remove hydrogen and moisture (H2O) from the furnace (Col. 4 lines 21-25). Volas further teaches that the process provides an improved ingot with fewer defects and inclusions (Col. 2 lines 22-33).
Deoxidation of Titanium teaches that oxygen in the titanium alloy reacts with the hydrogen to form water, and is then removed from the alloy, and Volas also teaches the presence of hydrogen and oxygen in the alloy and the formation of water.  Therefore one of ordinary skill would recognize the same process of water formation from oxygen and hydrogen in the alloy occurs in Volas.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the process of Deoxidation of Titanium a cold hearth melting process under a helium gas atmosphere as taught by Volas, in order to remove defects and inclusions from the processed titanium, reading on a second melting the titanium material into which hydrogen has been introduced in the first melting under a noble gas atmosphere containing lower than 5 vol% of hydrogen. Doing so would have been further obvious as Deoxidation of Titanium and Volas are both drawn to processes of treating titanium alloys, and Deoxidation of Titanium introduces hydrogen into the titanium alloy, at that the hydrogen can be removed following the melting under the argon and hydrogen atmosphere, and Volas teaches removal of hydrogen from the titanium alloy.  As Volas teaches removal of water the combination of Deoxidation of Titanium in view of Volas reads upon removing oxygen contained in the titanium material from the melt of the titanium material together with the hydrogen.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deoxidation of Titanium in view of Volas as applied to claim 1 above, and further in view of Smickley et al. (US-4624714-A), hereinafter Smickley.
Regarding claim 2, modified Deoxidation of Titanium does not teach a heat treatment of retaining the titanium material for 15 minutes or more under the condition of a degree of vacuum of 1 x 10-2 to 1 x 10-4 Pa and a retention temperature of 600 to 1,200°C after termination of the second melting.
Smickley teaches a microstructural refinement of cast metal (Title) particularly useful for Ti alloys (Col. 13 lines 19-25) where after a diffusing step with a hydrogen solute to induce a phase transformation in a metal to refine the microstructure of the metal (Col. 1 lines 47-51, 59-60), the hydrogen is removed under a heated vacuum at a vacuum level of greater than 10-4 torr and temperature of 1200-1550 °F (648.89- 843.33°C) (a heat treatment of retaining the titanium material for 15 minutes or more under the condition of a retention temperature of 600 to 1,200°C; Col. 7 line 44 – Col. 8 line 15). Smickley further teaches that a treatment under inert gas or vacuum may be used interchangeably to remove the hydrogen solute (Col. 7 lines 52-53).
Smickley teaches a heat treatment under a vacuum of greater than 10-4 torr (1.33 x 10-2 Pa), in other terms under a pressure of less than 1.33 x 10-2 Pa. This overlaps the claimed range of a degree of vacuum of 1 x 10-2 to 1 x 10-4 Pa. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a vacuum heat treatment step as taught by Smickley after the second melting step of modified Deoxidation of Titanium in order to remove additional hydrogen from the titanium alloy material, further improving the properties of the alloy by minimizing the amount of hydrogen present and associated hydrogen embrittlement that can occur. Doing so would have been further obvious as Smickley teaches removal of hydrogen under inert gas or a vacuum to be equivalents for the same purpose, presenting a case of prima facie obviousness to combine them to achieve the same effect. See MPEP §2144.06 (I).
Regarding claim 3, Deoxidation of Titanium teaches the Ti64 alloy contains by weight percent 6.27%Al, 4.26%V, 0.12%O, 0.098%Fe, 0.04%Si, 0.02%N, 0.01%C, 0.001%H and the balance is Ti (2. Experimental, paragraph 1). The balance of Ti is equal to 89.181 wt% Ti, reading on wherein the titanium material has a titanium content of 45 mass% or higher.
Regarding claim 4, Deoxidation of Titanium teaches melting times of 15 minutes (§3.2, paragraph 2), 16 minutes (§3.2 paragraph 3) or 20 minutes (§3.1, paragraph 5) are suitable, reading on wherein a melting retention time in the first melting is within a range of 0.3 to 3.6ks (5 to 60 minutes).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deoxidation of Titanium in view of Volas as applied to claim 1 above, and further in view of Ham et al. (US-2875034-A), hereinafter Ham.
Regarding claim 5, modified Deoxidation of Titanium teaches a melting step analogous to the second melting step of the instant claims (Volas: Col. 2 lines 22-33), but is silent to the time that the plasma cold hearth melting process should last.
Ham teaches a method for the melting and casting of refractory metals such as titanium alloy (Col. 1 lines 15-25) under low pressure inert gas (Col. 2 lines 44-54). Ham further teaches that the melting lasts for 35 minutes in Example 1 (wherein a melting retention time in the second melting is set within a range of 0.3 to 3.6ks (5 to 60 minutes); Col. 3 lines 6-11). Ham further teaches the produced ingots are hydrogen free (Col. 1 lines 42-49), with a hydrogen content of less than 50 ppm (Col. 2 lines 41-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a melting time of 35 minutes during the second melting step of modified Deoxidation of Titanium in order to successfully remove hydrogen from the titanium alloy material. Doing so would have been further obvious as Volas and Ham are both drawn to processes for melting titanium alloy under low pressure inert gases to remove impurities and hydrogen, and as Volas does not teach a time for the second melting step, one of ordinary skill would look to the art to find a suitable time to perform the melting in order to perform the process.

Response to Arguments
In response to applicant's argument that Removal Effect with or without Deoxidation of Ti-Al teaches a first and second melting step, but does not teach a second melting under an atmosphere of less than 5 vol% hydrogen, the Examiner agrees. Therefore, the rejection of claim(s) 1 as anticipated by Removal Effect and dependent claim(s) 2 further in view of Deoxidation of Ti-Al, are withdrawn. The Examiner notes that these claims are now rejected under a new ground of rejection as necessitated by amendment, and applicant’s arguments are now moot with regard to modified Removal Effect as applied in the previous office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733